Citation Nr: 0201866	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right rotator cuff impingement and tendonitis.  

2.  Entitlement to a rating in excess of 10 percent for 
chronic left rotator cuff impingement and tendonitis.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1986 to 
October 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).  The February 
1998 rating decision continued noncompensable ratings for 
chronic right cuff impingement and tendonitis and for chronic 
left cuff impingement and tendonitis, and a May 2000 rating 
action increased the ratings for both disabilities to 10 
percent since November 1997.  


FINDINGS OF FACT

1.  Shoulder flexion and abduction are to 170 degrees 
bilaterally, external rotation is to 90 degrees bilaterally, 
and internal rotation is to 80 degrees bilaterally.  

2.  The veteran continues to work in construction, and he 
takes no pain medications and receives no cortisone 
injections.  

3.  A January 2000 VA examiner attributed the veteran's 
symptoms to a nonservice-connected wrist disability.  

4.  The veteran denies shoulder instability and crepitation, 
and the medical evidence shows no dislocation, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting or 
standing due to shoulder disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chronic right cuff impingement and tendonitis are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5024, and 5201 
(2001).  

2.  The criteria for a rating in excess of 10 percent for 
chronic left cuff impingement and tendonitis are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5003, 5024, and 5201 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  

A February 1990 rating decision granted service connection 
and initial noncompensable ratings for chronic right rotator 
cuff impingement and tendonitis and for chronic left rotator 
cuff impingement and tendonitis from October 1989.  A January 
1992 rating decision continued both noncompensable ratings, 
and over five years went by before the veteran filed an 
application for increased ratings in November 1997.  The 
February 1998 rating decision continued both noncompensable 
ratings, and the veteran perfected a timely appeal.  The May 
2000 rating decision increased the ratings for both 
disabilities to 10 percent under the criteria for objective 
manifestations of painful motion due to synovitis of both 
shoulders since November 1997.  The claims for ratings in 
excess of 10 percent remain before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained the 
available medical records from the identified health care 
providers.  The veteran received VA examinations, filed lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's December 1997 letter to the veteran, the 
February 1998 and May 2000 rating decisions, and the March 
1999 and May 2000 statements of the case informed the veteran 
of the evidence needed to substantiate his claims.  The duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

The veteran's shoulder disabilities are currently evaluated 
under the criteria for objective manifestations of painful 
motion due to synovitis.  Given the diagnoses and findings of 
records, the Board will evaluate the veteran's shoulder 
disabilities under the analogous criteria for tenosynovitis 
(Diagnostic Code 5024), degenerative arthritis (Diagnostic 
Code 5003), and limitation of motion of the arm (Diagnostic 
Code 5201) from November 1997, when his claim for increased 
ratings was filed.  See 38 C.F.R. §4.71a, Diagnostic Codes 
5003, 5024, and 5201 (2001).  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2001).  

Tenosynovitis, appearing as chronic synovitis of both 
shoulders at the April 1998 VA examination, will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001).  

In turn, degenerative (hypertrophic or osteoarthritis) 
arthritis, established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations is assigned a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups is assigned a 10 percent evaluation.  
Note (1): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Note (2): The 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  

Limitation of arm motion to 25 degrees from the side is 
assigned a 40 percent rating for the major arm and a 30 
percent rating for the minor arm.  Limitation of arm motion 
to midway between the side and shoulder level is assigned a 
30 percent rating for the major arm and a 20 percent rating 
for the minor arm.  Limitation of arm motion at shoulder 
level is assigned a 20 percent evaluation for the major arm 
and a 20 percent evaluation for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).  

In this case, service medical records confirmed that the 
veteran is right-handed.  Post-service medical records showed 
that his worst range of arm motion, bilaterally, was shoulder 
flexion and abduction to 170 degrees in March 1998; external 
rotation to 90 degrees in December 1997, March 1998, and 
January 2000; and internal rotation to 80 degrees in December 
1997.  Thus, the veteran's arms were not limited at 25 
degrees from the side of his body or at shoulder level 
because the worst flexion and abduction to 170 degrees 
bilaterally in March 1998 allowed him to raise a straight arm 
on each side to just 10 degrees short of the vertical.  
Likewise, his arms were not limited at 25 degrees from the 
side of his body or at midway between his side and shoulder 
level because the worst internal rotation of 80 degrees 
bilaterally in December 1997 allowed him to lower each arm 
from shoulder level to just 10 degrees away from the side of 
his body.  Therefore, ratings higher than 10 percent are not 
warranted for limitation of motion of the veteran's shoulder.  

The objective manifestations of painful motion and 
considerations of functional loss and flare-ups of pain 
support continuation of ratings no higher than 10 percent.  
Where evaluation is based on limitation of motion, as it is 
under Diagnostic Codes 5003, 5024, and 5201, the question of 
whether functional loss and pain are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

The veteran reported functional loss because he told the 
December 1997 VA examiner that his current construction work 
exacerbated his bilateral shoulder problems.  There was, 
however, no evidence of shoulder problems at a March 1998 
private examination, and he was still working in construction 
in January 2000.  Since December 1997, he also reported 
flare-ups of shoulder pain beginning from the wrists if he 
stayed on his back for a prolonged period, used hand tools, 
held a steering wheel, or lifted his arms overhead.  He 
claimed that shoulder pain inhibited his ability to lift, 
push, or pull objects and that the pain was sometimes so 
severe that he had to stop working and rest for a while.  
Oddly, however, no objective pain was demonstrated in March 
1998, and in January 2000, the VA examiner noted that the 
veteran took no pain medications and received no cortisone 
injections.  After noting no more than mild tenderness in the 
anterior aspect of both shoulders in January 2000, the VA 
examiner attributed the veteran's symptoms to a nonservice-
connected wrist disability, which was unrelated to the 
shoulders.  In any event, motor examination revealed 
excellent power in the cervical accessory muscles in March 
1998 and the veteran's acromioclavicular joints and biceps 
tendon grooves were normal and clavicles were intact in 
January 2000.  The veteran also denied shoulder instability 
and crepitation, and the medical evidence showed no 
dislocation, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting or standing due to shoulder 
disabilities.  The veteran's complaints of functional loss 
and pain cannot support increased ratings for his shoulder 
disabilities.  

For these reasons, ratings no higher than 10 percent continue 
to be warranted for chronic right rotator cuff impingement 
and tendonitis and chronic left rotator cuff impingement and 
tendonitis.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the veteran's shoulder 
disabilities does not more nearly approximate the criteria 
for higher evaluations, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that chronic rotator cuff impingement and tendonitis on 
either side markedly interferes with employment or causes 
frequent hospitalizations.  At VA examinations since December 
1997, the veteran has reported working in construction and 
taking no pain medications.  Referral for extraschedular 
consideration is not currently warranted.  



ORDER

Entitlement to a rating in excess of 10 percent for chronic 
right rotator cuff impingement and tendonitis is denied.  

Entitlement to a rating in excess of 10 percent for chronic 
left rotator cuff impingement and tendonitis is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

